Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Claim Objections
Claim 15 is objected to because of the following informalities:  on line 8 of the claim “an exposed portion of a second electrode” is believed to be in error for –an exposed portion of the second electrode-.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-12, 14-15, 23, and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-27, 31-34, 36, 40-41 and 44 of U.S. Patent No. 9,629,691. Although the claims at issue are not identical, the claims of the current application are anticipated by the claims of ‘691.  
With respect to claim 1 of the current application, ‘691 teaches a method of treatment of a root canal having a longitudinally variable diameter and longitudinal curvature within a tooth comprising filling said root canal with a disinfectant fluid (see claims 19-22); inserting an insulator and a pair of electrodes into said disinfectant fluid (see claim 18, a pair of electrodes and a portion of the first electrode being covered by an insulating material), said pair of electrodes including an outer electrode external to said insulator (see claim 18 the second electrode is wound onto the insulating material and the first electrode is covered by the insulating material) and exposed to the fluid along a length of said insulator (see claims 18-22, 34, the outer electrode is the second electrode wound around the insulator, therefore, it is exposed to the fluid); and a second electrode the second electrode including an insulating portion located within said insulator and an exposed portion extending distally form a distal end of the insulator onto an apical portion of the tooth canal and exposed to the disinfectant fluid (see claim 18, a portion of the first electrode being covered by the insulating material, see claim 28 regarding a free end of the electrode, claim 34 regarding the spark in the liquid and claim 18 in which the spark is between the electrodes, therefore, the electrodes are in the liquid), generating an electrical energy pulse creating a spark in the disinfectant fluid along a length of the canal between said outer electrode and said exposed portion of said second electrode (see claim 18, 34)
With respect to claim 4, the method includes winding the outer electrode around the insulator (see claim 18).
With respect to claim 6, wherein the energy pulse causes a breakdown in the root canal in a gap of between 7 to 10 mm between the exposed portion of the second electrode and the outer electrode and is limited to the root canal (see claims 28, 31).
With respect to claim 7, wherein the energy pulse causes a breakdown in the root canal generally along a length of the canal, that is limited to the root canal (claim 26, 34-36).
With respect to claim 8, the method further comprising measuring a location of an apex of the root canal and setting a mechanical limiter to provide insertion of the exposed portion of the second electrode a controlled distance into the root canal, responsible to the apex location measurement (claim 23).
With respect to claim 9, further comprising controlling the energy pulse according to a local volume of the root canal between the outer electrode and the exposed portion of the second electrode (claim 24 and 18 regarding the energy pulse being between the two electrodes)..
With respect to claim 10, locating the outer electrode at a first depth in the root canal and providing the energy pules threat and then relocating the outer electrode to a second depth while the disinfectant fluid remains in the canal and providing a further energy pulse at a second depth (see claim 25, 34).
With respect to claims 11-12 and 14, wherein the disinfectant fluid includes a slot solution with a concentration lying between 0.9% and saturation and the disinfectant fluid comprising one or more of hydrogen peroxide, EDTA, chlorhexidine or iodoform (see claims 20-22).
With respect to claim 15, A method of treatment of a root canal having a longitudinally variable diameter and longitudinal curvature within a tooth comprising: inserting an outer electrode along with an insulator into a fluid in the canal, said outer electrode exposed to said fluid along a length of said insulator; exposing an exposed portion of a second electrode from a distal end of said insulator into an apical portion of said root canal (see claims 18, 34, see above with respect to claim 1 regarding the exposed portion being the portion not covered by the insulating material and the outer electrode being the winded electrode which is outer the first electrode and insulating material); generating an electrical energy pulse between said outer electrode and said exposed portion of said second electrodes (see claim 18); limiting said energy pulse to a to an amount of energy that can be accommodated by a constricted space of the canal (claim 18, 24); causing a breakdown of fluid within the root canal as a result of said energy pulse; producing a pressure wave within said root canal as a result of said breakdown (claims 34-36).  It is noted that the method further carried out the claimed steps of forcing disinfecting material included in said fluid by means of said pressure wave into a channel not open to said any of said outer electrode and said second electrode; and disinfecting said channel utilizing said breakdown wherein a disinfecting material is limited to the root canal and channel.  It is noted that the steps of the method as taught as discussed above by ‘691 and the further steps of delivering the fluid to channels within the root canal are carried out during normal operation therefore, the method is taught by ‘691
With respect to claim 23, further comprising retracting the second electrode to adjust a length of a gap between the outer electrode and the exposed portion of said second electrode (claim 28).
With respect to claim 27, varying a length of a gap between the expose portion of the second electrode and the outer electro according to the constricted space of the canal while the outer electrode and the exposed portion of the second electrode are inside the canal (see claim 18, 28).
With respect to claim 28-29, the outer electrode is fixed to said insulator (see claim 18, wound onto the insulator, therefore fixed).
With respect to claims 30-31, increasing a structural stability of the insulator and second electrode with the outer electrode (see claim 18, such that the outer electrode is wound onto the first electrode (i.e. the claimed second electrode of the current invention) and the insulator, therefore increasing the structural stability). 
It is clear that all the elements of the claims discussed above are found in the claims of ‘691 and therefore are not patentably distinct.  

  Allowable Subject Matter
Claims 1, 4, 6-12, 14-15, 21, 23, 25 and 27-32 are allowable over the prior art, however, claims 1, 4, 6-12, 14-15, 23, and 27-31 are rejected under double patenting as discussed above in detail.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, the claimed method for treatment of a root canal comprising inserting an insulator and a pair of electrodes into the root canal and the disinfectant fluid, the pair of .
With respect to claim 15, inserting a flexible pair of electrodes with an insulator into a fluid in the canal, the pair of electrodes including an outer electrode external to the insulator and exposed to the fluid along a length of the insulator and a second electrode, the second electrode including an insulated portion located within the insulator and an exposed portion of the second electrode from a distal end of the insulator into an apical portion of the root canal and exposed to the fluid in combination with the other claimed limitations. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/24/2021